El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
El Señor Fiscal de la Sala de Mayagüez del Tribunal Superior de Puerto Rico, formuló una acusación contra Domingo Cruz Vega, porque “allá en o para el día 16 de noviembre de 1962 y en Lajas, Puerto Rico, que forma parte del Tribunal Superior de Puerto Rico, Sala de Mayagüez, ilegal, voluntaria, maliciosa y criminalmente y con la inten-ción de destruir, pegó fuego y quemó durante las horas de la noche, una casa habitada en momento en que había personas dentro de la misma, la que no era propiedad del acusado y sí del Sr. Eladio Irizarry Rodríguez”.
La única forma de entender el señalamiento de errores y la controversia que plantea este recurso, es haciendo un resumen breve de los dos testimonios inculpatorios más im-portantes. La testigo principal de la prueba de la acusación, es Gregoria Santiago Claudio, quien declara que para el día 16 de noviembre de 1962, vivía. en un sitio denominado Ancones, del barrio de Lajas, en el pueblo de Lajas; que para esa fecha conocía al acusado Domingo Cruz Vega y después aclara “que yo vivía con él”; que para la fecha en que ocurrió *699el incendio — 16 de noviembre de 1962 — vivía con el acusado; que para esa misma fecha conocía a Eladio Irizarry Rodrí-guez; que la casa donde ella vivía en el barrio Ancones era de Eladio Irizarry Rodríguez; que el día 16 de noviembre el acusado quemó la casa; que ella lo vio quemando la casa, pues le metió un saco prendido y lo echó arriba de la casa; que cuando el acusado hizo eso, ella estaba abajo buscándole una escupiderita a la nena; que dentro de la casa vivía ella, Eladio Irizarry don Félix Jusino y una nenita llamada Teodora Irizarry Rodríguez; que ella conocía al acusado porque él venía de Lajas y eran amigos; que Eladio Irizarry era esposo de ella antes; que era Eladio el único esposo que ella había tenido; que no había tenido hijos con Eladio Irizarry; que ella era madre de la niña que estaba con ella la noche del 16 de noviembre de 1962; que la nena es de Eladio Irizarry; que la noche del incendio la nena estaba con la testigo en el cuarto; que también dentro del cuarto estaba Félix Jusino Torres; que cuando vio a Domingo Cruz Vega, el acusado, ella estaba abajo y don Félix estaba arriba, adentro en el cuarto con la nena; que cuando el acusado pegó el fuego se quedó mirándolo; que entonces el acusado le dijo: “a tí no te va a pasar na”; que ella se fue en seguida a dar cuenta al Cuartel de Lajas y allí habló con el Juez de Lajas; que si no corre la gente a cogerla la niñita se hubiera abrasado; que ya estaba la hamaca ardiendo cuando ella estaba en la hamaca durmiendo; que si el señor Félix no hubiera corrido a sacarle la nena, ésta se hubiera achicha-rrado.
Repreguntada por el abogado de la defensa, contestó que la noche que ella fue a Lajas, estaban presentes Garrastazú y Brugman, Sargento de la policía y también estaba allí García; que ellos escribían lo que ella decía, en un papel amarillo, y además estaba el Sr. Juez de Paz escribiendo en otro papel distinto; que después volvió donde el-Hon. Fiscal Limeres y le explicó a él también el fuego y el Hon. Fiscal *700tomó por escrito lo que ella dijo; que también le había decla-rado al abogado de la defensa; que el día que ocurrió el fuego le había dicho al Sargento Brugman que ella había visto a Domingo cuando pegó el fuego y le dijo también al Sargento que don Félix que estaba allí también y que si no es por don Félix la nena se achicharra porque la hamaca se estaba quemando, que se había quemado la ropa de ella, la ropa de la nena, la ropa de don Eladio Irizarry, la cama y un mattress nuevo; que lo mismo le dijo al Juez de Paz; que si no hubiera sido por don Félix que le sacó la nena de la hamaca, se le quema la nena; que don Félix se quemó un poquito (señalando la mano) al coger la nena; que don Félix tuvo que irse a curar al hospital; que la nena no se hizo nada, lo que pasó fue que se asfixió y don Félix se quemó al coger a la nena y la nena no se quemó (confrontada con una declara-ción escrita prestada por ella); admite que fue un error ha-ber dicho que declaró la misma noche del incendio — 16 de noviembre de 1962 — porque de la declaración consta que declaró el día 17 de noviembre, al día siguiente del siniestro —que en la declaración ella dice que la hijita era de don Eladio pero que ella procreó esa niña con otro hombre; que cuando estaba buscando una escupiderita para la nena, “vi llegar por detrás de la casa mía a Domingo Cruz con un saco de pita prendido en candela en las manos”; al requerírsela que explicara por qué había antes declarado que el acusado vino por el frente de la casa y ahora decía que el acusado había salido por detrás de la casa, no contesta, a pesar de que se le increpa por haber dicho una mentira; que en la declara-ción escrita dijo que al cogerle fuego la casita, “yo grité a los vecinos” para que vinieran seguido porque allí “no había nadie” y en eso salió corriendo Domingo Cruz el acusado . . . por un monte huyó; que Domingo Cruz le dijo “no cojas miedo que no te va a pasar nada” metiéndose para el monte (antes había declarado que Domingo Cruz después que le pegó fuego a la casa se había quedado mirando el fuego); *701que en la declaración escrita dijo “yo como tenía la nenita mía durmiendo adentro de la casa me metí seguida y la saqué antes de que se quemara” y al declarar ante el Jurado dijo que había sido don Félix quien sacó la nena, y ahora rectifica la declaración escrita y ratifica la oral dicien-do simplemente: don Félix la sacó; que cuando declaró al otro día del fuego, dijo, refiriéndose al acusado apelante Domingo Cruz, “también me encuentro encinta de él”; que también declaró que el día del fuego su “marido” Eladio Irizarry no estaba dentro de la casa, “yo estaba con don Félix Jusino un anciano vecino mío”; después declarando ante el Jurado declaró que don Félix Jusino era vecino suyo, que vivía más arriba de nosotros y a Jusino se le habían quemado las manos porque también le habían quemado la casa y que Domingo Cruz le había quemado la casa a don Félix, y que ese Félix es el mismo que sería testigo en el juicio; que en la declara-ción escrita ella había dicho que don Félix Jusino era vecino de ella y declarando ante el Jurado había dicho que don Félix Jusino vivía en casa de la testigo; que al declarar lo segundo había mentido; que al declarar ante el Jurado que don Félix estaba durmiendo cuando en la declaración escrita había dicho que don Félix estaba parado en la puerta de la casa y yo abajo buscando la escupiderita”, se había equivocado al dar la primera versión; que la noche anterior a suspenderse el caso que estaba señalado para verse el día 30 de enero de 1963, trató Domingo Cruz de pegarle fuego a su casa; que en vísperas de verse el juicio, Domingo Cruz trató otra vez de pegarle fuego a la casa; que al día siguiente al día que le pegaron fuego a su casa, Domingo Cruz Vega volvió a querer quemar su casa; que además de quemar la casa de don Félix, Domingo Cruz había tratado seis veces más de quemarle la casa a la testigo; que las seis veces más ella lo había visto con sus propios ojos; que de las seis veces que se había ido a quejar, sólo una vez le habían creído, y que las otras veces nadie le ha creído ni habían acusado a Domingo Cruz; que a *702ella misma la están investigando porque era ella quien le pegaba fuego a su casa y después pegaba con Domingo; que a ella la arrestaron para investigarla en relación con los fuegos; que cuando le quemaron las cañas al señor Juan Millán ella compareció y le dijo al Sr. Fiscal que había visto con sus propios ojos cuando Domingo le pegó fuego a las cañas, pero a Domingo no lo acusaron; que es cierto que al Sr. Manuel Pagán Toro, otro testigo del Fiscal también le quemó la casa, Domingo Cruz.
El segundo testigo de la prueba de la acusación es el Señor Félix Jusino Torres, de ochenta y pico años de edad y de mala memoria, según su propia admisión, quien declara que allá para el 16 de noviembre de 1962 estaba en la casa de Eladio Irizarry, “había ocurrido un fuego antes y yo estaba en vela de que podíamos ver el que pegaba fuego; entonces-la señora se fue a buscar una escupidera que tenía por detrás, de la casa . . . como a las siete u ocho de la noche, porque yo-recuerdo la noche; entonces yo- me quedé con la puerta me-dio abierta y sentí pasos, y al sentir pasos que pasaban,, tiraron encima de la casa un saco prendido allí. Al quedarse mirando así, viene ella con la escupidera que llevaba ella y él se escapó y se fue corriendo, Domingo Cruz Vega”.
Contrainterrogado por el abogado de la defensa, declara,, que hace unos días le dieron cuarenta pastillas para el ce-rebro ; que la casa del testigo fue quemada tres o cuatro días antes de la de Eladio Irizarry, como a las diez de la mañana;. que de día él está por el mundo y de noche va a dormir a casa, de doña Eloína López y allí vive desde que se le quemó la. ca-sa; que el testigo le dijo al abogado de la defensa que Pito (Pitín, -Manuel Pagán Toro) algunos ratos parece bueno y algunos ratos parece loco; que el testigo no es esloquillado,. que el abogado no debe confundir un trapo de viejo con un loco.
El tercer testigo de la prueba de la acusación es el Sr. Eladio Irizarry Rodríguez, quien declara, que para el 16 de *703noviembre de 1962 vivía en la casa de doña Tití Almodóvar, más abajo de Galarza, jurisdicción de Lajas, que conoce a Gregoria Claudio Santiago, quien para esa fecha vivía con él en una casa propiedad de él, junto con el señor don Félix que le quemaron la casa unos días antes; que a la casa le pegaron fuego por encima, quemándola, pero que el testigo no había presenciado el fuego. El cuarto testigo de la prueba de la acusación fue el policía Sr. Vicente Garrastazú; conoce a la denunciante Sra. Gregoria Santiago Claudio, a don Eladio Irizarry, a don Félix Jusino Torres; que los vio en la casa el 16 de noviembre, en la casa de Eladio Irizarry; que vio esa noche la casa y le habían quemado el techo arriba, que es de yaguas; que llevó a doña Gregoria ante el Juez de Paz de Lajas, con motivo del fuego ese que hubo en la casa de ella.
Repreguntado por el abogado de la defensa declaró que la señora había ido otras veces donde él a quejarse de que Domingo le había pegado fuego a su casa, la última fue antier (anteayer, o sea dos días antes del juicio); que tam-bién había ido a acusarlo de haberle pegado fuego a las cañas de Juan Martínez; que nunca se encontró causa probable.
La prueba de la defensa, brevemente expuesta, fue la siguiente: El Sargento Enrique A. Brugman, de la Policía de Lajas declara que la denunciante señora Gregoria Santiago le dijo a él que el acusado Domingo Cruz estaba trepado en un peñón y de allí tiró el saco y ella oyó el ruido salió y vio al acusado; que cuando ocurrió eso, ella estaba sola en la casa con la nena que estaba acostada en la cama cuando esta-lló el incendio; el Doctor William Nazario del Río, Director Interino del Centro de Salud de Lajas declaró que conocía al testigo del Fiscal Sr. Félix Jusino Torres, quien había sido paciente del hospital que él dirige y tuvieron que sacarlo de paciente porque estaba dando ciertas molestias, debido a que el Señor éste cuando estaba allí en el hospital no estaba capa-citado; que cuando ingresó en el hospital no estaba incons-*704cíente, no cuerdo según se dice hablando entre ellos y al en-contrarlo en un corral, la policía fue la que la trajo al hospital.
Este cuadro es lo suficiente angustioso como para crear una duda razonable en favor del acusado. Según hemos visto, el contrainterrogatorio de la defensa reduce a un mínimum la credibilidad de la denunciante. Cada una de las versiones que da de cómo se realiza el acto delictivo, de la situación en que estaban los posibles autores del incendio, de las personas que estaban dentro de la casa, es distinta a la otra, contra-dictoria y demuestra o una manía de persecución o una piro-manía patológica detenida en el borde de la locura. La inco-herencia en el hablar, la tendencia a afirmar como cierto todo cuanto se le pregunta, a confundir los hechos más elementales del relato, a salirse fuera de la realidad sin ninguna ganan-cia lógica, hacen todavía el caso más sospechoso.

Debe revocarse la sentencia dictada por la Sala de Maya-güez del Tribunal Superior de Puerto Rico de fecha 3 de junio de 1963.

El Juez Asociado Señor Ramírez Bages disintió. El Juez Asociado Señor Rigau no intervino.